             Case 20-10535-MFW        Doc 51       Filed 08/31/20   Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re:                                         )    Chapter 7
                                               )
DIRECTSTREAM, LLC,                             )    Case No. 20-10534 (MFW)
                                               )
                       Debtor.                 )
                                               )
In re:                                         )    Chapter 7
                                               )
DIRECTSTREAM FEDERAL, LLC,                     )    Case No. 20-10535 (MFW)
                                               )
                       Debtor.                 )
                                               )

                  AGENDA OF MATTERS SCHEDULED FOR HEARING
                 ON SEPTEMBER 2, 2020 AT 2:00 A.M. (EASTERN TIME)

                  NO MATTERS ARE GOING FORWARD.
     WITH PERMISSION FROM THE COURT, THIS HEARING IS CANCELLED.

CONTINUED MATTERS

1.       Motion of Intel Corporation for an Order (I) Staying Patent Infringement Action
         Pursuant to Section 362(a) or Section 105(a) or (II) Modifying the Automatic Stay
         and Granting Related Relief [Docket No. 51 (20-10534) and Docket No. 46 (20-
         10535); filed July 28, 2020]

         Response Deadline: August 12, 2020 at 4:00 p.m. (extended to September 10, 2020
         for the Ch. 7 Trustee and FG SRC LLC) (Intel deadline to file a reply is September
         14, 2020)

         Related Document(s):

         A. Corrected Notice of Hearing [Docket No. 52 (20-10534) and Docket No. 47
            (20-10535); filed July 28, 2020]

         Status: By agreement among the parties, this matter is continued to September 16,
         2020.

2.       Motion (of Xilinx, Inc.) to Approve an Order (I) Staying Patent Infringement
         Action Pursuant to Section 362(a) or Section 105(a) or (II) Modifying the
         Automatic Stay and Granting Related Relief [Docket No. 53 (20-10534) and
         Docket No. 17 (20-10535); filed August 6, 2020]




{01601311;v1 }
             Case 20-10535-MFW        Doc 51     Filed 08/31/20     Page 2 of 2




         Response Deadline: August 21, 2020 at 4:00 p.m. (extended to September 10, 2020
         for the Ch. 7 Trustee and FG SRC LLC) (Xilinx deadline to file a reply is September
         14, 2020)

         Status: By agreement among the parties, this matter is continued to September 16,
         2020.

 Dated: August 31, 2020                         ASHBY & GEDDES, P.A.

                                                /s/ Ricardo Palacio
                                                Ricardo Palacio (I.D. #3765)
                                                Benjamin W. Keenan (I.D. #4724)
                                                500 Delaware Avenue, 8th Floor
                                                P.O. Box 1150
                                                Wilmington, Delaware 19899
                                                Telephone: (302) 654-1888
                                                Facsimile: (302) 654-2067
                                                rpalacio@ashbygeddes.com
                                                bkeenan@ashbygeddes.com

                                                Counsel for Don A. Beskrone, Chapter 7 Trustee




{01601311;v1 }                                   2
